Citation Nr: 1000800	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Harada's disease (also claimed as Vogt-Koyanagi-Harada 
disease (VKH), with blindness) and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his sister




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  He had service in Korea between March 1966 and 
March 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2009 Memorandum Decision of the U.S. Court 
of Appeals for Veterans Claims (Court).

In a May 2007 decision, the Board declined to reopen the 
claim for service connection for Harada's disease (also 
claimed as VKH with blindness).  The Veteran appealed the 
Board's decision to the Court.  In May 2009, the Court issued 
a Memorandum Decision that vacated the May 2007 Board 
decision and remanded the claim to the Board for further 
adjudication consistent with the decision.  Judgment was 
entered on May 28, 2009.

Prior to filing his appeal with the Court, the Veteran 
presented testimony at a video conference hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
the hearing is of record.  

The reopened claim for entitlement to service connection for 
Harada's disease (also claimed as VKH with blindness) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A March 1996 Board decision denied a claim of entitlement 
to service connection for Harada's disease with blindness on 
the basis that it was not well-grounded.

2.  Additional evidence submitted since March 1996 on the 
issue of service connection for Harada's disease (also 
claimed as VKH with blindness) is new and material as it 
includes evidence that raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1996 Board decision that denied the claim for 
service connection for Harada's disease with blindness is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1995).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for Harada's disease (also 
claimed as VKH with blindness).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
Harada's disease (also claimed as VKH with blindness).  The 
RO has declined to reopen the claim and has continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

In a November 1992 rating decision, the RO denied a claim of 
entitlement to service connection for an eye injury and 
blindness.  The Veteran appealed, and in March 1996, the 
Board denied the claim, which it recharacterized as a claim 
for Harada's disease with blindness.  The Veteran did not 
appeal this decision and it became final.  See 38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).

The Veteran filed a claim to reopen in May 2003, and this 
appeal ensues from the August 2003 rating decision issued by 
the Denver, Colorado, RO, which declined to reopen a claim 
for service connection for Harada's disease with blindness on 
the basis that no new and material evidence had been 
submitted.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

The evidence of record at the time of the Board's March 1996 
decision included the Veteran's service treatment records, 
which showed that he was noted to have distant vision of 
20/25 in October 1965.  In November 1966, the Veteran was 
treated for red and inflamed eyelids.  In January 1967, it 
was noted that he had "the same problem O.S. (left eye)."  A 
March 1967 report noted that the Veteran "has same problem as 
above."  All three reports indicated that he was given 
Cortisporin ointment.  At the time of the Veteran's 
separation from service, he denied a history of eye trouble 
and skin diseases and clinical evaluation of his eyes, 
ophthalmoscopic system, pupils and ocular motility was 
normal.  Distant vision was reported to be 20/20 in both 
eyes.  See September 1967 reports of medical history and 
examination.  

The evidence of record at the time of the Board's March 1996 
decision also included post-service medical evidence, which 
consisted of VA and non-VA treatment reports dated between 
1984 and 1992.  This evidence showed that the Veteran began 
receiving treatment for Harada's disease/VKH in 1988.  He 
underwent bilateral cataract surgery in 1991.  A June 1991 VA 
examination report contained diagnoses that included 
bilateral blindness due to Vogt-Koyanagi-Harada syndrome.  A 
July 1992 VA examination report diagnosed the Veteran with 
aphakic O.U. (both eyes) and massive retinal scarring 
secondary to chronic inflammation.  At the time of the 
Board's March 1996 decision, however, there was no competent 
evidence showing that the Veteran's Harada's disease/VKH was 
related to service.  As such, the Board denied the claim as 
not well-grounded.  

Evidence added to the record since the Board's March 1996 
decision includes several medical articles, which state, 
inter alia, the following: the etiology of VKH disease is 
unknown, but may be due to an allergy in the uveal pigment, 
or a virus infection; it is relatively uncommon in the United 
States, it most commonly has its onset for men between the 
ages of 20 and 39, and is more frequently seen in Asians than 
in Caucasians; prodromal symptoms were observed in a minority 
of cases, usually last for only a few days, and may include 
headache, photophobia, flu-like symptoms, fever, nausea, 
nuchal pain, and vertigo, skin rashes, facial edema, and 
general malaise; at the chronic stage, depigmentation of the 
choroid begins within the first three months after the onset 
of the disease; the chronic stage is "typically several 
months but may last for many years"; the disease has a 
predilection for more darkly pigmented races; the criteria 
for a VKH diagnosis consist of 1) no history of ocular 
trauma, and 2) three of the four following signs: bilateral 
chronic iridocyclitis, posterior uveitis, neurologic signs of 
tinnitus, neck stiffness, cranial nerve or CNS problems or 
CSF pleocytosis, and cutaneous findings of alopecia, 
poliosis, or vitiligo.

Evidence added to the record since the March 1996 Board 
decision also includes the testimony provided by the Veteran, 
his wife and his sister.  In pertinent part, they each 
testified that the Veteran continued to have problems with 
scaly and inflamed eyelids following his discharge from 
service.  See May 2006 hearing transcript.  For purposes of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The medical articles and lay testimony were not previously of 
record and are thus considered new.  This evidence is also 
considered material, as it raises a reasonable possibility of 
substantiating the claim.  More specifically, the lay 
evidence suggests that the Veteran has had continuity of 
symptomatology since his discharge from service, and when 
considered in conjunction with the medical articles, suggests 
that the symptomatology he exhibited in service and following 
discharge may be related to his currently diagnosed Harada's 
disease.  In other words, the lay evidence suggests that the 
Veteran's Harada's disease/VKH may be related to service.  
Having found that new and material evidence has been 
presented since the last final denial of the Veteran's claim, 
the claim is reopened for review on the merits.  For the 
reasons discussed below, additional development of the 
evidence is needed to decide the reopened claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the Veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
notify and assist is not in order.

ORDER

The claim for service connection for Harada's disease (also 
claimed as VKH with blindness) is reopened.  To this extent 
only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the Veteran's reopened claim for 
service connection for Harada's disease (also claimed as VKH 
with blindness) was not adjudicated by the agency of original 
jurisdiction in the first instance in the August 2003 rating 
decision.  Consequently, due process mandates that the matter 
be remanded in accordance with Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The RO requested a VA compensation and pension (C&P) 
examination in connection with the Veteran's claim, which was 
conducted in January 2005 by an ophthalmology consultant.  In 
pertinent part, the RO requested that the examiner review the 
claims folder and medical articles and provide an opinion as 
to whether or not the symptoms of skin disease and gum 
disease noted in military service are sufficient to 
reasonably establish the onset of Vogt-Koyanagi-Harada's 
syndrome during active duty in Asian countries.  Following 
examination and review of the claim's folder, to include an 
article by Dr. Walton, the examiner diagnosed the Veteran 
with massive inflammation (uveitis) in each eye.  The 
examiner further reported that he would not diagnose Harada 
disease on the basis of skin (vitiligo) or lash (poliosis), 
but that the Veteran could have Harada disease on another 
basis.  

At this juncture, the Board notes that Vogt-Koyanagi-Harada 
syndrome is defined as bilateral uveitis with exudative 
iridocyclitis, choroiditis, meningism, and temporary or 
permanent retinal detachment, occurring in association with 
alopecia, vitiligo, poliosis, loss of visual acuity, 
headache, vomiting, deafness, and sometimes vertigo or 
glaucoma.  The syndrome may be an inflammatory autoimmune 
disorder.  See Dorland's Illustrated Medical Dictionary 1643 
(28th ed. 1994).  Uveitis is defined as an inflammation of 
part or all of the uvea, the middle (vascular) tunic of the 
eye, and commonly involving the other tunics (the sclera and 
cornea, and the retina).  The uvea is the vascular middle 
coat of the eye, comprising the iris, ciliary body, and 
choroid.  See id. at 1785.  

Given the diagnosis provided by the VA examiner in January 
2005, the Board finds that the claims folder should have been 
returned to that examiner for an opinion as to whether the 
in-service inflammation and redness of the Veteran's eyelids 
is etiologically related to the current diagnosis of 
bilateral uveitis, which is one of many manifestations of VKH 
disease and Harada's disease.  On remand, the RO/AMC should 
schedule the Veteran for a new examination and obtain a 
clarified opinion.  Recent VA treatment records should also 
be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Pueblo Community Based 
Outpatient Clinic, dated since November 
2004.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests should 
be accomplished.

The examiner should provide an opinion on 
the following matters:

Is it at least as likely as not (50% or 
greater probability) that the in-service 
inflammation and redness of the Veteran's 
eyelids is etiologically related to the 
current diagnosis of bilateral uveitis?

Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
Harada's disease had its clinical onset 
during active service or is related to 
any in-service disease, event, or injury?  

Are the symptoms of skin disease and gum 
disease noted during service sufficient 
to reasonably establish the onset of 
Vogt-Koyanagi-Harada syndrome during 
active service in Asian countries?

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


